Schneider, J.,
dissenting. The Constitution (Section 6, Article XV) forever prohibits “lotteries, and the sale *205of.lottery tickets, for any purpose whatever.” In defiance of this unequivocal commandment, the General Assembly has expressly authorized betting on horse races, both saddle and harness, at race tracks throughout the state at which beer and liquor are permitted to be consumed. (Chapter 3769, Revised Code, whereby the pari-mutuel or certificate method of wagering is permitted.)
Compare the express proscriptions by the General Assembly in Section 3763.01, Revised Code, wherein a wager “upon a horse race” is declared to be void, and Chapter 2915, Revised Code, which condemns as criminal every conceivable form of betting, wager or lottery on any event, including a “sports event” (Section 2915.121, Revised Code) or “a trial or contest of skill, speed, or power of endurance of man or beast” (Section 2915.09, Revised Code) except that the promoter of a lottery or scheme of chance which is not “for his own profit” is exempted (Section 2915.12, Revised Code).
Thus, the sovereign state of Ohio is in a posture of Pharisaism in its insistence on the right to eradicate, through regulation 53 of its Department of Liquor Control, the devices in question here from premises licensed by the state through that department. I had thought we had moved beyond the anachronism that “the King can do no wrong.”
The Court of Appeals (13 Ohio App. 2d 29) correctly concluded that “a carry-over from one game to the next of increased scoring odds” is the only thing of value which may be obtained from the device through chance. But assuming that “increased scoring odds” is something of value, it is hardly valuable enough to matter.
I dissent, therefore, from the decision of the court, not for the reason that I believe that Westerhaus v. Cincinnati (1956), 165 Ohio St. 327, 135 N. E. 2d 318, itself imparts truth to error, but for the reason that it does not control this case.